Citation Nr: 1726182	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO. 12-16 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for headaches.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Marine Corps from October 1981 to August 1985.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision of the St. Louis, Missouri, Regional Office (RO). In January 2016, the Board reopened the Veteran's claim for headaches and remanded the appeal to the RO for additional development.

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence and conducted any appropriate medical inquiry. The appeal is ready for appellate review.

In May 2014, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record.


FINDINGS OF FACT

1. Headaches did not originate during active service.

2. Bilateral hearing loss did not originate in active service, was not caused by active service, was not aggravated by active service, and did not manifest to a compensable degree within one year of service separation.

3. Tinnitus originated during active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for headaches have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2. The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

3. The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. § 1110. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

An organic disease of the nervous system including sensorineural hearing loss are "chronic disease[s]" listed under 38 C.F.R. § 3.309(a). Therefore, the provisions of 38 C.F.R. § 3.303(b) are for application. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless they are clearly attributable to intercurrent causes. Generally, if a condition noted during active service is not shown to be chronic, then, a "continuity of symptoms" after service is required to establish service connection. 38 C.F.R. § 3.303(b).

In a case in which a veteran's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist him in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records. See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that a heightened duty to assist a veteran in developing facts pertaining to claim in a case in which service medical records are presumed destroyed includes the obligation to search for alternative records).

A. Headaches

The Veteran's October 1981 examination for service entrance indicated no headaches or history of migraines prior to service. The service treatment records (STRs) are not complete and are difficult to read in many instances due to poor image quality. In a July 1983 STR, the Veteran experienced a superficial laceration to the left tip of his nose after being hit with a barrel. There was no mention of headache or loss of consciousness in conjunction with the July 1983 incident. In a July 1985 STR, the Veteran reported being hit in the head with a bottle and the clinician noted a small amount of swelling on the left side of the cranium, along with a diagnosis of a mild concussion. There were no further reports of head injuries or headaches in the STRs. The Veteran's August 1985 examination at service separation, noted the Veteran's head as "normal" and there are no notations regarding continued headaches or head trauma.

In a November 1999 VA treatment record the Veteran was noted to have  complaints of headaches and difficulty sleeping at night. In an October 2001 VA treatment note the Veteran indicated experiencing headaches over the preceding two or three months. In an April 2002 VA treatment record the Veteran reported continued headaches.

From August 2008 through March 2010 the Veteran was seen multiple times for complaints of headaches. In an August 2008 VA treatment note the Veteran had complaints of migraine headaches. In a February 2010 VA treatment note the Veteran had complaints of headaches. In a March 2010 VA treatment record the Veteran alleged that he had been hit in the head with a 50-caliber machine gun in service and required seven stitches.

In March 2015, the Veteran was afforded a VA examination. The Veteran reported migraine headaches following an injury he sustained in service. The examiner noted treatment for headaches in 2001 but stated the Veteran was no longer on headache medication aside from Tylenol. The Veteran stated he anesthetizes himself using alcohol so he would not feel the pain from his headaches. 

At the time of the examination, the Veteran's service treatment records were not made available to the examiner. In April 2016 the Veteran's file was therefore reviewed by the same VA examiner from March 2015. The examiner noted multiple doctor visits for mental health treatment between 1985 and 2000 with no mention of headaches. The examiner opined the weight of the evidence was against finding Veteran's existing headaches are the result of an in-service injury. 

The Board has considered the Veteran's assertions that his headaches are caused by his military service. The Veteran is not competent, however, to offer an opinion as to the etiology of this type of disability due to the medical complexity of the matter involved. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A preponderance of the evidence is against a finding that the Veteran's headaches originated during service. The Veteran was first seen for his headaches in November 1999, many years after service separation. The Veteran's STRs show he may have had an injury involving his head during service, however, no records indicate the Veteran experienced headaches or migraines following this incident. No competent medical provider has opined that the Veteran's headaches began in or as a result of service.

Therefore, service connection is not warranted and the claim is denied.

B. Hearing Loss

Service treatment records do not refer to impaired hearing or indicate hearing loss. In October 1981, the report of the Veteran's physical examination for service entrance indicated no hearing loss or ear trouble and stated that he exhibited pure tone thresholds in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
5
0
0
5
0
15
LEFT
5
0
0
5
5
0

The Veteran's examination for service entrance indicates the Veteran denied all relevant medical or surgical history. 

The August 1988 report of the Veteran's physical examination for service separation indicates that pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
10
10
0
5
5
0
LEFT
10
5
5
5
5
15

The Veteran's examination for service separation indicates the Veteran did not have hearing loss, indicated the Veteran's ears were "normal," and denied all relevant medical or surgical history.

In a March 2010 statement, the Veteran stated that his years in service caused his hearing loss.

In July 2010, the Veteran was afforded a VA audiological examination. During this examination, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
30
20
LEFT
20
25
20
25
30

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 94 percent in the left ear. Based on these results, the VA examiner concluded the Veteran had hearing within normal limits bilaterally with mild sensorineural hearing loss at 3000 Hz in the right ear and at 4000 Hz in the left ear. The examiner noted excellent word recognition scores. The examiner also noted no functional impairment and recorded the Veteran's statements regarding excessive noise exposure during service in the form of diesel engines, tank guns, and 50 caliber machine guns, all without hearing protection. The Veteran reported a history of civilian occupational noise exposure during approximately 3 years of construction and another 3 years as a forklift operator; the Veteran stated hearing protection was used in his civilian occupations. The examiner concluded that normal hearing at entrance and separation from service revealed that hearing loss was not caused by or a result of military service.

In August 2014, the Veteran was afforded a VA audiological examination. The examiner reviewed the Veteran's records and noted that the Veteran's statements were inconsistent and unreliable and therefore could not be reported. The examiner opined that objective reflex testing showed clearly that the admitted results were not accurate and after two unsuccessful attempts the examiner terminated testing without reporting pure tone threshold results. The examiner also stated there was no significant threshold shift evidenced by the entrance and separation exams with hearing improving at 6000 hertz for the right ear and degrading slightly for the left ear. The examiner reported these results as spurious and inconsistent noise exposure. Since the examiner does not provide a full examination the Board will afford this examination low probative value.

In May 2016, the Veteran's file was reviewed by a VA examiner. The examiner agreed with the August 2014 examiner's conclusion that no significant threshold shift had occurred during service. The examiner also opined that the headphones had been reversed during the separation examination which would explain the simultaneous hearing improvement and degradation of hearing at 6000 hertz. Additionally, the examiner noted that even if the headphones were not reversed, the slight change in hearing does not constitute a threshold shift. Citing a medical study, the examiner noted that hearing loss due to noise exposure would not be delayed many years and therefore the Veteran's current hearing loss is more likely related to post-service noise exposure and is not related to his military service. 

The Board has considered the Veteran's assertions that his hearing loss is caused by his military service. The Veteran is not competent, however, to offer an opinion as to the etiology of this type of sensorineural hearing loss due to the medical complexity of the matter involved. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A preponderance of the evidence is against a finding that the Veteran's hearing loss originated during service. The Veteran's separation examination reflects no significant threshold shifts in his hearing and the Veteran was first seen for his hearing loss in March 2010, many years after service separation. No competent medical provider has opined that the Veteran's hearing loss began in or as a result of service. 

Therefore, service connection is not warranted and the claim is denied.

C. Tinnitus

The Veteran is competent to report that tinnitus was incurred in service and it has existed from service to the present. See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App 370, 374 (2002).

The Veteran's service treatment records do not refer to tinnitus or ringing of the ears. However, the Veteran's records and hearing testimony reflect that he had exposure to diesel engines, tank guns, and 50 caliber machine guns. His service duties are consistent with exposure to acoustic trauma. 38 U.S.C.A. § 1154(a) (due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence).

In July 2010, the Veteran was afforded a VA audiological examination. The Veteran reported that his tinnitus began 15-16 years prior to the date of the examination which would be approximately 10 years after discharge from the military. In addition, the examiner noted that the Veteran filed a claim for compensation in 2002 and did not claim tinnitus until 2010. The examiner opined that if the Veteran was experiencing tinnitus in 2002, he would have filed a claim for it with his other claims. The examiner concluded that the Veteran's tinnitus was not caused by or a result of military service.

In a May 2014 VA treatment note the Veteran reported the ringing in his ears was getting louder. In his May 2014 hearing testimony the Veteran stated that the ringing in his ears began during service and that he reported ringing in his ears at his separation examination. However, no notations were made on the examination and the ears are marked as "normal."

In May 2016, the Veteran's file was reviewed by a VA examiner. The examiner agreed with the July 2010 examiner's conclusion that the Veteran's tinnitus is not due to an in-service event. The examiner opined that the Veteran's tinnitus was due to his post-service noise exposure.

The Veteran contends that his tinnitus began during active service. The competent evidence as to the etiology of his tinnitus is in conflict. While the VA medical opinions state that the Veteran's tinnitus likely began after service separation, the Veteran has explained that it began during active service. There is no evidence that impeaches the Veteran's credibility before the Board. Given the existence of evidence both for and against the claim, the Board finds that the evidence is in relative equipoise as to whether the Veteran's tinnitus arose during active service. Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is warranted for tinnitus and the claim is granted. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER


Service connection for headaches is denied.

Service connection for hearing loss is denied.

Service connection for tinnitus is granted.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


